DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 5, “and the second end” should read --the second end--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skywalker (NPL) in view of Chen (US 2018/0236343).
Regarding claim 1, Skywalker teaches an apparatus comprising:
a trampoline frame comprising:
a bottom ring frame/frame to couple to a jumping surface/mat;
a plurality of legs/leg coupled to the bottom ring to contact a ground surface and elevate the bottom ring frame above the ground surface; 
 plurality of curved upright supports/curved tube to couple to the bottom ring frame and support a flexible wall/enclosure net to form an at least partial perimeter around the jumping surface; and 
a handrail/rail coupled to the plurality of upright supports and positioned above the bottom ring frame and below a top end of at least one of plurality of upright supports,
wherein each of the plurality of legs comprises a respective connecting end to couple to the bottom ring frame and a respective foot to contact the ground surface, and …
wherein each of the plurality of curved upright supports is curved inward toward a center of the jumping surface to connect to the handrail and the handrail is positioned inside the perimeter formed by the flexible wall (see Figures below).

    PNG
    media_image1.png
    834
    602
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    342
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    345
    media_image3.png
    Greyscale


	However, in a similar field of endeavor, Chen teaches a trampoline comprising a plurality of legs wherein each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame (Fig. 2).

    PNG
    media_image4.png
    562
    447
    media_image4.png
    Greyscale



Regarding claim 2, Skywalker in view of Chen teaches the apparatus of Claim 1, further comprising:
the jumping surface;
spring members/elastic to couple the jumping surface to the bottom ring frame; and
the flexible wall (Skywalker: the Figures below show elastic members coupling the jumping surface to the bottom ring frame).

    PNG
    media_image5.png
    109
    317
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    265
    446
    media_image6.png
    Greyscale


claim 12, Skywalker in view of Chen teaches the apparatus of Claim 1, wherein the bottom ring frame comprises a circular ring frame, the jumping surface comprises a circular jumping surface, and the handrail comprises a circular handrail, wherein the diameter of the handrail is smaller than the diameter of the ring frame (Skywalker: the figure below shows a circular ring frame, a circular jumping surface, and a circular handrail where the diameter of the handrail is smaller than the diameter of the ring frame).

    PNG
    media_image7.png
    374
    348
    media_image7.png
    Greyscale


Regarding claim 19, Skywalker teaches a trampoline comprising:
a jumping surface;
a flexible wall/enclosure net to attach to the jumping surface; and
a frame comprising:
a bottom ring frame/frame to couple to the jumping surface;
a plurality of legs/legs coupled to the bottom ring to contact a ground surface and elevate the bottom ring frame above the ground surface;
a plurality of curved upright supports/curved tubes to couple to the bottom ring frame and support the flexible wall; and
a handrail/rail coupled to the plurality of upright supports, wherein the handrail is positioned above the bottom ring frame and below a top of the flexible wall,
wherein each of the plurality of legs comprises a respective foot to contact the ground surface, and …
wherein each of the plurality of curved upright supports is curved inward toward a center of the jumping surface to connect to the handrail to position the handrail within the external perimeter formed by the flexible wall (see Figures above with regards to claim 1).
Skywalker does not teach each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame.
However, in a similar field of endeavor, Chen teaches a trampoline comprising a plurality of legs wherein each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Skywalker by having the foot placed outside the perimeter of the ring frame, as shown in Chen, with the predicted result of providing a more stable ring frame and jumping surface for a user to jump on (see MPEP 2141(III)).

Regarding claim 20, Skywalker in view of Chen teaches the trampoline of Claim 19, wherein the trampoline is dimensioned to support a single user at a time (Skywalker teaches one person using the trampoline at a time).

    PNG
    media_image8.png
    47
    365
    media_image8.png
    Greyscale


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Skywalker (NPL) in view of Chen (US 2018/0236343) as applied to claim 1 above, and further in view of Liu (US 2019/0105523).
Regarding claim 7, Skywalker in view of Chen teaches the apparatus of Claim 1, wherein the bottom ring frame comprises a plurality of ring pieces, each of the plurality of legs comprises a respective bottom ring connector (Skywalker: see Figures below).

    PNG
    media_image9.png
    271
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    269
    427
    media_image10.png
    Greyscale

Skywalker does not teach each of the bottom ring connectors comprises a rectangular tube member, each of the plurality of ring pieces comprises respective ends with rectangular cross-sections, and the rectangular tube member is configured to accept the ends of two of the plurality of ring pieces.
However, in a similar field of endeavor, Liu teaches a trampoline frame with bottom ring connectors wherein each of the bottom ring connectors/tee joints (20) comprises a rectangular tube member/tee body (311), each of the plurality of ring pieces comprises respective ends with rectangular cross-sections, and the rectangular tube member is configured to accept the ends of two of the plurality of ring pieces (Figs. 3-4B; Para. [0032], lines 2-5: “The frame components 401 and 451 can be implemented with various cross-section shapes at their ends. Component end shapes 431, 433, and 435 are three typical embodiments,” end shape 435 is a rectangle).

    PNG
    media_image11.png
    609
    590
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom ring frame of Skywalker by including the bottom ring connectors of Liu with the predicted result of having a tight fit between the bottom ring connector and the ring pieces to prevent any rotation of the ring pieces (see MPEP 2141(III)).

claim 8, Skywalker in view of Chen further in view of Liu teaches the apparatus of Claim 7, wherein the ends of each of the ring pieces comprises a respective first end and a respective second end, the first end is larger than the second end.

    PNG
    media_image12.png
    275
    444
    media_image12.png
    Greyscale

Skywalker does not teach further comprising a rectangular opening sized to accept the second end of another bottom ring piece, wherein, when the two ring pieces are inserted in the rectangular tube member, and the second end of one of the two ring pieces is inserted in the opening of the first end of the other of the two ring pieces.
However, in a similar field of endeavor, Liu teaches a trampoline further comprising a rectangular opening sized to accept the second end of another bottom ring piece, wherein, when the two ring pieces are inserted in the rectangular tube member, and the second end of one of the two ring pieces is inserted in the opening of the first end of the other of the two ring pieces (Figs. 3-4B; Para. [0032], lines 2-5: “The frame components 401 and 451 can be implemented with various cross-section shapes at their ends. Component end shapes 431, 433, and 435 are three typical embodiments,” end shape 435 is a rectangle; Para. [0030], lines 12-15: “The connection sections 415 are configured to be slid in far enough until the adjacent components 401 concentrically fit together within the frame passageway 310 of the tee joint 302”).


Regarding claim 9, Skywalker in view of Chen further in view of Liu teaches the apparatus of Claim 7, wherein a portion of each of the ring pieces between the ends has a circular cross-section (Skywalker: the below figure shows tubes having a circular cross-section).

    PNG
    media_image13.png
    166
    440
    media_image13.png
    Greyscale


Regarding claim 10, Skywalker in view of Chen in view of Liu teaches the apparatus of Claim 7, wherein one or more of the bottom ring connectors further comprises an upper member integrally connected to the remaining bottom ring connector and configured to couple to at least a portion of one of the plurality of upright supports (Skywalker teaches “insert[ing] the bottom of the curved tube … into a leg piece;” see below).

    PNG
    media_image10.png
    269
    427
    media_image10.png
    Greyscale


    PNG
    media_image14.png
    289
    722
    media_image14.png
    Greyscale


Allowable Subject Matter
	Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 15-18 are allowed.

The prior art of record fails to disclose all of the functional and structural limitations of the claimed invention, further in view of attaching the handrail to the upright supports via a plurality of handrail connectors. 

	The closest prior art of record includes Kong (CA 2,223,301) and Liu (US 2019/0105523). 
Regarding independent claim 15, Liu teaches a method for assembling a trampoline, the method comprising: assembling a bottom ring frame, wherein assembling the bottom ring frame comprises connecting each of a plurality of ring pieces (frame components 201) to a plurality of ring connectors (tee joints 302), wherein each of the ring connectors comprises a respective rectangular tube member (tee body 311), each of the plurality of ring pieces comprises respective ends with rectangular cross-sections, and connecting the ring pieces to the plurality of ring connectors comprises inserting a respective end of each of two of the plurality of ring pieces in the respective rectangular tube member of one of the plurality of ring connectors (Figs. 3-4B; Para. [0032], lines 2-5: “The frame components 401 and 451 can be implemented with various cross-section shapes at their ends. Component end shapes 431, 433, and 435 are three typical embodiments,” end shape 435 is a rectangle; Para. [0030], lines 12-15: “The connection sections 415 are configured to be slid in far enough until the adjacent frame components 401 
Liu fails to teach attaching a handrail to each of the upright supports, wherein the handrail comprises a plurality of handrail pieces.
In a similar field of endeavor, Kong teaches attaching a handrail (peripheral frame arrangement 36) to each of the upright supports, wherein the handrail comprises a plurality of handrail pieces (36a, 36b) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trampoline of Liu by including the handrail of Kong. One of ordinary skill in the art would have been motivated to make this modification in order to “provide additional safety,” as suggested by Kong (Page 6, line 25).
Liu in view of Kong still fails to teach a plurality of handrail connectors, each of the plurality of handrail connectors comprises a respective vertical tube member and a respective horizontal tube member, and attaching the handrail to each of the upright support comprises: connecting the upright support to the vertical tube member of the corresponding handrail connector, wherein the vertical tube member connects to the upright support between a bottom and top end of the upright support; and connecting ends of two of the plurality of handrail pieces to the horizontal tube member.
It would not have been obvious to one of ordinary skill in the art to further modify Liu in view of Kong to include these features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784